By the Court:
—After stating the preceeding transactions, and the several points made, the Court left it to the Jury, to determine on the first point, whether the deed made by Wirtz to one of his children, was, or was not, an act of bankruptcy: We are inclined to think it was.
As to the second point, we are of opinion, that this was not a sufficient debt to support the commission. No action of debt would lie upon this writing alone. It is no extinguishment, nor satisfaction. An Insimul computassent, indeed, would lie; but that is a derivative action, recurring to the original account, which is prior to passing the act of Assembly.
As to the third point made by defendants’ counsel, we are satisfied, that it is competent to third persons, where their interest is affected, to take advantage of the irregularity of the proceedings. Besides the numerous cases cited in Pleasants versus Meng, 1 Dall. Rep. 380. and that case itself, see 2 Burr. 932. Whether a creditor, who has received a dividend, can object to the commission, we will not say; but Doctor Moore, who never did receive a dividend, certainly may object to it.
Let the rule for a new trial be discharged.